                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA CRIMINAL ACTION

 VERSUS

 MICHAEL BEAUCHAMP NO.: 19-00 05 0-BAJ-RLB



                               RULING AND ORDER

      Before the Court is a Motion to Quash the Indictment and Dismiss with

Prejudice (Doc. 28) urged by Defendant Michael Beauchamp. The United States

has filed an opposition. (Doc. 29). For the following reasons, the ]VEotion (Doc. 28)

is DENIED.

I. BACKGROUND

      Defendant was arrested on December 5, 2017 on a violation of state law for


being a felon in possession of a firearm. (Doe. 28-1 at3). OnApril25, 2019, Defendant

was indicted in the instant case on a violation of federal law for being a felon in

possession of a firearm. (Doc. 1).


II. LEGAL STANDARD

      Dismissal of an indictment is an "extreme sanction" that is appropriate "only


in extraordinary situations and only where the government's misconduct has


prejudiced the defendant." United States v. Swenson, 894 F.3d 677, 684-85 (5th Cir.

2018) (citation omitted).
HI. DISCUSSION

       Defendant moves the Court to dismiss the Indictment due to a violation of the

Speedy Trial Act. Section 3161(b) of Title 18 of the United States Code requires that

 [a]ny information or indictment charging an individual with the commission of an

offense shall be filed within thirty days from the date on which such individual was

arrested or served with a summons in connection with such charges. Defendant


argues that he was arrested on December 5, 2017 yet was not indicted until April 25,

2019. However, [cjourts uniformly hold that an individual is not arrested under [18

U.S.C. § 3161(b)] until he is taken into custody after a federal arrest for the purpose

of responding to a federal charge." United States v. Johnson, 815 F.2d 309, 312 (5th

Cir. 1987). In the instant case, Defendant was arrested on December 5, 2017 on a


violation of state law. However, he was not "arrested" pursuant to the federal


indictment until May 7, 2019, several days following the filing of a federal charge

against him.1 Thus, Defendants motion to quash the indictment and dismiss with

prejudice must be denied.




1 Per 18 U.S.C. § 3282, the United States had five years after the offense was committed to indict
Defendant. Here, the United States complied with the requirements of 18 U.S.C. § 3282.
IV. CONCLUSION

     Accordingly,

     IT IS ORDERED that Defendant's Motion to Quash the Indictment and

Dismiss with Prejudice (Doc. 28) is DENIED.




                       Baton Rouge, Louisiana, this *^ day of December, 2019.




                                      ^- a.
                                  JUDGE BRIAN AfJACjtSON
                                  UNITED STATES iTTgTOICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA
